DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 4/20/22 have been received. Claims 1, 10, and 11 have been amended. Claim 17 is new.
Claim Objections
3.	The objection to claim 1 is withdrawn because the Applicant amended the claim.
Claim Rejections - 35 USC § 112
4.	The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph,  on claim 11 is withdrawn because the Applicant amended the claim.
Claim Rejections - 35 USC § 102
5.	The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Andre et al. (US 2019/0214629) as cited in IDS dated 12/22/20 on claim(s) 1-10, 12, 14, and 15 is/are withdrawn because Applicant’s remarks have been fully considered and are persuasive.
Claim Rejections - 35 USC § 103
6.	The rejection under 35 U.S.C. 103 as being unpatentable over Andre et al. (US 2019/0214629) as cited in IDS dated 12/22/20 in view of Fujita et al. (US 2007/0231690) on claim(s) 11 is/are withdrawn because Applicant’s remarks have been fully considered and are persuasive.
7.	The rejection under 35 U.S.C. 103 as being unpatentable over Andre et al. (US 2019/0214629) as cited in IDS dated 12/22/20 in view of Fujita et al. (US 2007/0231690) on claim(s) 13 is/are withdrawn because Applicant’s remarks have been fully considered and are persuasive.
8.	The rejection under 35 U.S.C. 103 as being unpatentable over Andre et al. (US 2019/0214629) as cited in IDS dated 12/22/20 in view of Fujita et al. (US 2007/0231690) on claim(s) 16 is/are withdrawn because Applicant’s remarks have been fully considered and are persuasive.
Double Patenting
9.	The provisional rejection on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/804,372 (reference application) on claims 1-16 is withdrawn because Applicant’s remarks have been fully considered and are persuasive.
Allowable Subject Matter
10.	Claims 1-17 are allowed.
11.	The following is an examiner’s statement of reasons for allowance: the invention in independent claim 1 is directed to an electrode, comprising: an active material-containing layer including: an active material including a lithium- containing transition metal composite oxide; inorganic solid particles having lithium ion conductivity; and carbon fiber, wherein the active material-containing layer has a first peak indicating a maximum log differential pore volume in a log differential pore volume distribution curve according to mercury porosimetry, and a pore diameter DM at the first peak is 0.05 µm to 10 µm, a value SA-SB is 1.4 or more in a slope distribution curve of the active material- containing layer, where a vertical axis of the slope distribution curve represents  a slope of a straight line passing through two adjacent measurement points on the log differential pore volume distribution curve and a horizontal axis of the slope distribution curve represents  a smaller pore diameter of the two adjacent measurement points, and the value SA- SB is obtained by subtracting, from a maximum slope value SA in a range of pore diameters smaller than the pore diameter DM at the first peak, a minimum slope value SB in a range of pore diameters smaller than the pore diameter DM at the first peak and greater than the pore diameter at the maximum slope value SA.
	The prior art to Andre et al. (US 2019/0214629) discloses an electrode, comprising: an active material-containing layer including: an active material including a lithium- containing transition metal composite oxide; inorganic solid particles having lithium ion conductivity; and carbon fiber, but does not disclose, teach or render obvious wherein the active material-containing layer has a first peak indicating a maximum log differential pore volume in a log differential pore volume distribution curve according to mercury porosimetry, and a pore diameter DM at the first peak is 0.05 µm to 10 µm, a value SA-SB is 1.4 or more in a slope distribution curve of the active material- containing layer, where a vertical axis of the slope distribution curve represents  a slope of a straight line passing through two adjacent measurement points on the log differential pore volume distribution curve and a horizontal axis of the slope distribution curve represents  a smaller pore diameter of the two adjacent measurement points, and the value SA- SB is obtained by subtracting, from a maximum slope value SA in a range of pore diameters smaller than the pore diameter DM at the first peak, a minimum slope value SB in a range of pore diameters smaller than the pore diameter DM at the first peak and greater than the pore diameter at the maximum slope value SA.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724